Citation Nr: 0506528	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-18 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran reported active duty from November 1952 to 
November 1955.
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred when, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Among other things, this law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

The Board finds that an additional examination for the 
veteran's  bilateral pes planus is required.  The veteran 
indicated that his disability has worsened since his last VA 
examination in June 2002.  In addition, it is unclear if the 
veteran's arthritis of the feet is part of the same 
disability as pes planus or is otherwise related to his pes 
planus.  The Board finds that a new examination is necessary 
to determine the current level of the veteran's disability.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Because a new examination is warranted, a remand in this case 
is required for compliance with the duty to assist provisions 
contained in the VCAA.  Accordingly, this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington 
DC for the following action:

1.  Tell the veteran to submit to VA 
copies of all evidence relevant to this 
claims that he has in his possession. 

2.  The RO should schedule the veteran 
for an examination to determine the 
extent of his bilateral pes planus.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should conduct range of motion testing 
and all other appropriate testing 
including X-rays, if indicated.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's feet, including during flare-
ups.  The examiner should describe any 
anatomical changes or functional loss, 
including the inability to perform normal 
working movements with normal strength, 
speed, coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and document 
all objective evidence of these symptoms.  
The examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms.  To 
the extent possible, the examiner should 
attempt to portray the above referenced 
findings concerning functional loss in 
terms of additional loss of motion of the 
feet.  See, 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003), DeLuca v. Brown, 8 Vet.App. 202, 
at 204-206, 208 (1995).  A complete 
rationale for the opinions given should 
be provided.  The examiner should 
specifically address the rating criteria 
for pes planus in his or her report 
including addressing whether there is 
marked pronation, extreme tenderness of 
plantar surfaces of the feet, or marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.  In addition, the examiner is 
requested to offer an opinion as to 
whether the veteran's arthritis of the 
feet is part of the same disability as 
his pes planus or is otherwise related to 
pes planus.

3.  Following the above, the RO should 
then readjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




